J-A19023-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    MAHDI DALI                                 :   No. 3677 EDA 2018

               Appeal from the Order Entered December 19, 2018
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                        No(s): CP-51-CR-0001906-2017,
                            CP-51-CR-0003042-2017


BEFORE: PANELLA, P.J., McLAUGHLIN, J., and McCAFFERY, J.

MEMORANDUM BY McLAUGHLIN, J.:                       FILED NOVEMBER 17, 2020

        The Commonwealth appeals the grant of a new trial for Mahdi Dali. We

quash this appeal pursuant to Commonwealth v. Walker, 185 A.3d 969 (Pa.

2018).

        On August 9, 2018, a jury found Dali guilty of Attempted Aggravated

Indecent Assault Without Consent, Simple Assault, and Indecent Assault

Without Consent of Others, at docket number 1906-2017.1 In the same trial,

it also found him guilty of Contempt for Violation of Order or Agreement and

Terroristic Threats, at docket number 3042-2017.2 The trial court sentenced

Dali to an aggregate term of 24 months reporting probation at docket 1906,

and imposed no further penalty at docket 3042. Dali was also required to
____________________________________________


1   18 Pa.C.S.A. §§ 901(a), 3125(a)(1), 2701(a), and 3126(a)(1), respectively.

2   23 Pa.C.S.A. § 6114(a) and 18 Pa.C.S.A. § 2706(a)(1), respectively.
J-A19023-20



register as a lifetime registrant under the Sex Offender Registration and

Notification Act.

      On October 24, 2018, Dali filed a post-sentence motion, listing both

dockets, arguing that the verdict was against the weight of the evidence “as

there was insufficient evidence to sustain the verdict due to numerous

inconsistences in the testimony of the Commonwealth witnesses, thereby

causing the jury to speculate and/or guess.” Post Sentence Motions, filed

10/24/18. The trial court granted the motion, vacated the judgments of

sentence, and granted Dali a new trial.

      The Commonwealth filed a timely appeal but submitted only one notice

of appeal listing both docket numbers. This Court issued a rule to show cause

why the appeal should not be quashed under Walker. The Court in Walker

held that in subsequent cases “when a single order resolves issues arising on

more than one lower court docket, separate notices of appeal must be filed.”

185 A.3d at 977. A failure to do so requires the appellate court to quash the

appeal. Id.

      In its response to the rule to show cause, the Commonwealth stated

that it was a “clerical oversight in filing this as a single notice of appeal.”

Commonwealth’s Response to Order to Show Cause at ¶ 3. It asked the Court

not quash the appeal “but instead strike the second-listed bill (3042-2017)

and allow the Commonwealth to proceed with its appeal on the lead bill for

which [Dali] received a sentence (1906-2017).” Id. at ¶ 5. The Court




                                     -2-
J-A19023-20



discharged the rule to show cause, leaving it to the panel of this Court to

decide the matter.

      We are unpersuaded by the Commonwealth’s suggestion that because

Dali was sentenced to no further penalty at docket 3042, we should quash the

appeal only as to that docket. The trial court found the verdicts at both docket

numbers 3042 and 1906 to be against the weight of the evidence because of

testimony about what the trial court termed Dali’s “racially inflammatory”

statements that the complainant “was a Jew, that all Russians are Jews, and

he hated Jews,” and the complainant’s statement that Dali’s father “was a

terrorist and you are like him.” The issues on appeal do not relate to only one

docket number, and the fact that the court imposed no further sentence at

docket 3042 is beside the point.

      Appeal quashed.

President Judge Panella joins the Memorandum.

Judge McCaffery files a Dissenting Memorandum.
Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/17/2020




                                     -3-